Proceeding pursuant to section 298 of the Executive Law to review an order of the State Human Rights Appeal Board, dated December 31, 1971, which affirmed an order of the State Division of Human Rights, dated March 10, 1971, denying petitioner’s application to reopen the matter before the State Division of Human Rights. The Division had dismissed petitioner’s complaint on October 13, 1970. Petition dismissed and order of the Appeal Board confirmed, without costs. In our opinion, the record amply discloses the reasonableness of the determination in question. Hopkins, Acting,P. J., Shapiro, Christ, Brennan and Benjamin, JJ., concur.